The following opinion was delivered
By the Chancellor.
Before I proceed to examine the question arising on this replication, it may be proper to notice an objection made on the argument to the validity of the plea. It was said that if this replication is double, the plea also is double and bad for that cause, and that judgment should have been given against the party who committed the first fault. That rule applies only to cases *131In which the previous pleading is bad in substance, and not defective merely in form. Bushell v. Lechmore, 1 Ld. Raym. R. 369. The objection to a pleading for duplicity is an objection of form, and not of substance, and can only be taken advantage of on special demurrer. Buer’s Doct. Plac. Ch. 36, § 3. Lamplugh v. Shortidge, Comyn’s R. 115. But the plea in this case was not double in point of fact» as both parts thereof were necessary to constitute a valid bar. A plea that the promises were made by the defendants jointly with Sennott might have been good in abatement, but could not of itself be pleaded in bar ; that fact was therefore only pleaded as inducement to the bar, which was the release executed by the plaintiff to one of the joint promisors. No matter will operate to make a plea double that is only pleaded as a necessary inducement to another allegation. Dame Audley’s case, Dalison’s R. 30 pl. 9. F. Moor’s R. 25, S. C. 1 Moore & Payne, 123.
In almost every plea in bar it becomes necessary to allege several distinct matters to constitute the defence, neither of which pleaded by itself would be sufficient. There appears to be some conflict of opinion in the books, and particularly in the elementary treatises on pleading, as to the right of the plaintiff in his replication to take issue on more than one of the facts stated in the defendant’s plea. It seems to be admitted by all the judges and law writers who have examined this question that an issue or traverse must be to a single point, but that a single point may consist of several distinct facts. A special plea, however, as well as a declaration may consist of several distinct points, as well as of distinct facts constituting a single point. Thus, in the case of Robinson v. Raley, 1 Burr. R. 317, cited by the plaintiff’s counsel, to an action of trespass on land and depastureing it with cattle, the defendant pleaded that it was parcel of a common field, in which he had a right of common as appurtenant to the estate occupied by him. This was one point of the defences necessary to be established by his plea, but to make a valid bar, it was necessary to go still further and establish another point, to wit, that the cattle, with which the defendant had depastured the common, where commonable cattle, winch he *132had a right to have fed on that common. To make out that p0jn£ jt was necessary to allege that the cattle were his own commonable cattle, kept in technical language, hvccnt couchant, upon the premises to which the common was claimed as appurtenant Molliton v. Trevilian, Skin. R. 137. It was upon this last point, in one of the pleas to the fifth count in the plaintiff’s declaration, that the replication took issue by a formal traverse of the several facts constituting that point, but the other point in the same plea, to wit, that the defendant was entitled to common in the locus in quo as appurtenant to the premises occupied by him, was not attempted to be put in issue by the replication. The only point in issue» therefore, on that replication (the right of common being admitted) was whether these particular cattle were commonable ; but if the replication had put in issue the right of common, as well as the fact of these particular cattle being commonable, &c. it would have been bad for duplicity. 1 Chitty on Pl. 568. Cockerill v. Armstrong, Willes’ R. 99. The case of Strong & Udal v. Smith, 3 Caines’ R. 160, was also a case where the traverse took issue upon a single point, although it consisted of two distinct facts. The point of the defence was that the defendant was entitled to the possession of the premises as the tenant of the trustees of Huntington; the defendant in his plea averred that the trustees being seised of the premises in fee, demised the same to him for one year. The plaintiffs replied that their ward was seised and in the actual possession of the premises at the time of the alleged trespass, traversing the facts set up as constituting the title of the defendant. In that case, a simple denial of the demise to the defendant would have admitted the seisin of the trustees; and as the seisin of the ward being but an inducement to the traverse, was not put in issue, the replication would have presented an immaterial issue, on which the merits of the cause could not have been tried, it therefore became necessary for the plaintiffs in that case to traverse the alleged seisin of the trustees also, in order to form a perfect issue. It was not, therefore, a traverse of two points, or even of two facts; the denial of either of which would have been sufficient to support the plaintiff’s title.
*133In the case under consideration, the defence consists of two distinct and independent matters, both of which are necessary to the validity of the plea, but a denial of either of those matters was sufficient to sustain the plaintiff’s right to recover and to destroy the defence. The replication was therefore bad for duplicity, and the demurrer thereto was well taken.
There is a class of cases in tort where the defendant sets up matter merely by way of excuse, in which the plaintiff may reply that the defendant of his own wrong, and without the cause by him alleged in his plea, committed the injury complained of in the declaration, and by this general traverse, he may put in issue every material allegation in the plea; but this manner of replying appears to be confined to cases of tort where the defence is by way of excuse merely, and is not allowed where the defendant by his plea insists upon a full and adequate right. Longford v. Waghorn, 7 Price’s R. 670. Jones v. Kitchen, 1 Bos. & Pul. 76. Lyttle v. Lee & Ruggles, 5 Johns. R. 112. Plumb v. McCrea, 12 id. 491.
I think the judgment .of the supreme court was correct, and that it ought to be affirmed.
On the question being put, Shall this judgment he reversed? three members expressed their opinions in the affirmative, and seventeen in the negative. The members expressing their opinions in the affirmative, were Senators Rexford, Seward and Sherman.
Whereupon the judgment of the supreme court was affirmed.